       Case 3:18-cv-00919-BAJ-RLB       Document 151     03/31/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


                                                                   CIVIL ACTION
 CLARENCE MITCHELL

 VERSUS

 DIAMOND PLASTICS                                         NO. 18-00919-BAJ-RLB
 CORPORATION, ET AL.

                              RULING AND ORDER

      Before the Court is Diamond Plastics Corporation’s Motion for Summary

Judgment (Doc. 109), seeking dismissal of Plaintiff’s action, with prejudice. Plaintiff

opposes Diamond’s Motion. (Doc. 124). Diamond’s Motion will be denied for failure to

comply with this Court’s Local Rules regarding submission of evidence in support of

its Motion.

      This Court’s Local Rules provide that a party seeking summary judgment must

submit a Supporting Statement of Material Facts, specifically defined as

      a separate, short, and concise statement of material facts, each set forth
      in separately numbered paragraphs, as to which the moving party
      contends there is no genuine issue of material fact to be tried. Each fact
      asserted in the statement shall be simply and directly stated in
      narrative without footnotes or tables and shall be supported by a
      record citation as required by subsection (f) of this rule.

M.D. La. LR 56(b). In turn, Local Rule 56 subsection (f) provides, in relevant part:

      An assertion of fact set forth in a statement of material facts shall be
      followed by a citation to the specific page or paragraph of
      identified record material supporting the assertion. The court
      may disregard any statement of fact not supported by a specific
      citation to record material properly considered on summary
      judgment. The court shall have no independent duty to search or
       Case 3:18-cv-00919-BAJ-RLB       Document 151     03/31/21 Page 2 of 3




      consider any part of the record not specifically referenced in the parties’
      separate statement of facts.

M.D. La. LR 56(f).

      Here, Diamond Plastics has purported to submit a Statement Of Undisputed

Material Facts in support of its Motion, yet has failed to identify or cite any record

evidence whatsoever to substantiate these “facts.” (See Doc. 109-1). And although

Plaintiff admits certain of Diamond Plastics’ proposed facts in his Opposing

Statement of Material Facts, Plaintiff expressly contests or denies proposed “facts”

that are material to the outcome of Diamond Plastics’ Motion, including that the

machine that caused Plaintiff’s hand to be amputated was operating normally; that

the machine was fitted with guards provided by the manufacturer at the time of the

accident; that Plaintiff’s injury was the first of its kind; and that Diamond Plastics

did not know that an injury such as Plaintiff’s was likely to occur. (Compare Doc. 109-

1 with Doc. 124-1).

      This Court has repeatedly admonished that “summary judgment is about

evidence, and a party that fails to direct the Court's attention to any evidence

supporting his claims cannot carry his burden of showing a genuine, material

dispute” (or lack thereof). See Gerkin v. McMurdo, No. 19-cv-00249, 2021 WL 664840,

at *1 (M.D. La. Feb. 19, 2021) (Jackson, J.) (emphasis in original); see also Combs v.

Exxon Mobil Corp., No. 18-cv-00459, 2020 WL 5121362, at *6 (M.D. La. Aug. 31, 2020)

(Jackson, J.). Further, this Court has repeatedly warned that its Local Rules carry

the force of law, that parties appearing before the Court are charged with knowledge

of its Local Rules, and that a party that “fails to comply with the Local Rules does so


                                          2
       Case 3:18-cv-00919-BAJ-RLB        Document 151   03/31/21 Page 3 of 3




at his own peril.” Combs, 2020 WL 5121362, at *2; see also Spell v. Edwards, No. 20-

cv-00282, 2020 WL 6588594, at *2 (M.D. La. Nov. 10, 2020) (Jackson, J.).

      Due to Diamond Plastics’ failure to identify and cite record evidence supporting

its assertions, the Court disregards Diamond Plastics’ purported Statement Of

Undisputed Material Facts. M.D. La. LR 56(f). As a result, the Court lacks an

evidentiary basis to determine the merits of Diamond Plastics’ Motion, and Diamond

Plastics has failed to carry its burden of proving “no genuine dispute as to any

material fact.” Fed. R. Civ. P. 56(a).

      Accordingly,

      IT IS ORDERED that Diamond Plastics’ Motion for Summary Judgment

(Doc. 109) is DENIED.

                                Baton Rouge, Louisiana, this 31st day of March, 2021



                                         _____________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                           3
